Citation Nr: 1429948	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability for the period prior to December 17, 2012.  

2.  Entitlement to an effective date earlier than December 17, 2012, for the award of a 100 percent rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He also had additional service in the Connecticut Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The September 2008 RO decision granted service connection and a 50 percent rating for PTSD, effective July 25, 2005.  The March 2009 RO decision denied a claim for a TDIU rating.  By this decision, the RO also continued a 50 percent rating for the Veteran's service-connected PTSD.  

An April 2012 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective October 20, 2010.  In a statement received in May 2012, the Veteran specifically indicated that the April 2012 RO decision satisfied his appeal as to the issue of entitlement to an initial higher rating for PTSD.  Therefore, that issue is no longer on appeal as it is withdrawn.  See 38 C.F.R. § 20.204 (2013).

A January 2013 RO decision increased the rating for the Veteran's service-connected PTSD from 70 percent to 100 percent, effective December 17, 2012.  The Board observes that the issue of entitlement to a TDIU rating was already pending when the RO granted a 100 percent rating for PTSD, effective December 17, 2012.  The Board also notes that the record does not reasonably raise a theory that the Veteran's service-connected bilateral hearing loss and tinnitus render him unable to follow a substantially gainful occupation without consideration of PTSD.  Therefore, the Board will address the issue as entitlement to a TDIU rating for the period prior to December 17, 2012.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating for the period prior to December 17, 2012.  

For the period prior to June 15, 2009, service connection has been determined to have been in effect for PTSD (rated 50 percent).  Therefore, the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16(a) (2013), were not met for the period prior to June 15, 2009.  

For the period from June 15, 2009 to October 19, 2010, service connection has been determined to have been in effect for PTSD (rated 50 percent); bilateral hearing loss (rated zero percent); and for tinnitus (rated 10 percent).  The combined disability rating for that period was 60 percent.  Therefore, the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16(a) were also not met for the period from June 15, 2009 to October 20, 2010.  

For the period from October 20, 2010 to December 16, 2012, service connection has been determined to have been in effect for PTSD (rated 70 percent); bilateral hearing loss (rated zero percent); and tinnitus (rated 10 percent).  The combined disability rating was 70 percent.  Thus, the Veteran's service-connected disabilities satisfied the schedular criteria set forth in 38 C.F.R. § 4.16(a) for the period from October 20, 2010 to December 16, 2012.  

A June 2008 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The diagnoses were PTSD, chronic, and a dysthymic disorder.  A Global Assessment of Functioning (GAF) score of 54 was assigned.  The examiner indicated that, overall, the Veteran's symptoms appeared to be in the moderate range of severity.  The examiner stated that, however, the Veteran also presented with depressive symptoms which appeared to be rather chronic and indicated a likely dysthymia.  The examiner maintained that the Veteran was currently struggling with his employment.  

A January 2009 VA general medical examination report included a notation that the Veteran's claims file was reviewed.  As to a diagnosis, the examiner indicated that the Veteran was service-connected for PTSD with claimed daytime fatigue, anxiety, and irritability due to disturbed sleep from a PTSD exacerbation.  It was noted that the Veteran reported that he was unable to perform the requirements of a fork lift operator (a previous occupation).  The examiner stated that the Veteran had nonservice-connected degenerative disc disease of the cervical spine which required chronic opioid use for pain control.  The examiner reported that the Veteran indicated that he was unable to perform his prior employment as a fork lift operator due to drowsiness, reduced attention due to medication, and neck pain with reduced range of motion.  It was noted that the Veteran was willing to consider additional training to allow him to work at a sedentary position.  The examiner stated that the Veteran was presently working as a nursing assistant.  

A February 2009 VA psychiatric examination report noted that the Veteran's claims file was not available for review.  The diagnoses were PTSD, chronic, and a dysthymic disorder.  A GAF score of 51 was assigned.  The examiner indicated that it appeared that the Veteran had experienced a moderate degree of job related difficulties due to his level of irritability and his history of sleep problems.  The examiner indicated that it was likely that the Veteran would experience similar difficulties in future occupational functioning.  The examiner commented that it did not appear that the current severity of the Veteran's PTSD symptomatology would cause him to be completely unemployable.  

An October 2010 VA psychiatric examination report included a notation that the Veteran's claims file had been reviewed.  The diagnoses were PTSD, chronic, and a dysthymic disorder.  A GAF score of 51 was assigned.  The examiner commented that it did appear that the Veteran had experienced a moderate degree of job related difficulties due to sleep problems, irritability, and anger difficulties, and that it was likely that his experience would continue in a similar fashion in securing and maintaining any future occupational endeavors.  The examiner maintained that it was not likely that the current severity of the Veteran's PTSD symptomatology would impact physical and sedentary employment to the extent that he was completely unemployable.  

The Board observes that, although the Veteran was afforded a VA psychiatric examination in June 2008, a VA general medical examination in January 2009, and VA psychiatric examinations in February 2009 and October 2010, none of the respective VA examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability for the period prior to December 17, 2012.  The Board finds, therefore, that that VA must obtain a medical opinion from a VA examiner as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to December 17, 2012.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, the Board finds it necessary to remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, as discussed above, the Board notes that for period prior to June 15, 2009, and for the period from June 15, 2009 to October 19, 2010 (as opposed to the period from October 20, 2010 to December 16, 2012), the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16(a) were not met.  The Board observes that even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case for the period prior to June 15, 2009, and for the period from June 15, 2009 to October 19, 2010, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  In Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO did not specifically submit the Veteran's claim for entitlement to a TDIU rating to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.  

Further, the Board notes that, in a January 2013 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 100 percent, effective December 17, 2012.  In statements dated in February 2013 and March 2013, the Veteran expressed disagreement with the effective date assigned for the 100 percent rating for his service-connected PTSD.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an effective date earlier than December 17, 2012, for the award of a 100 rating for PTSD.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these issues are REMANDED for the following actions:  

1.  The RO must issue the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than December 17, 2012, for the award of a 100 percent rating for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

2.  After securing all outstanding pertinent records with the claims file, schedule the Veteran for an appropriate VA examination to obtain a medical opinion as to whether his service-connected disabilities alone rendered him unable to secure or follow a substantially gainful occupation for the period prior to December 17, 2012.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to December 17, 2012.  If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period prior to December 17, 2012, the examiner must suggest the type or types of employment in which the Veteran would have been capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Thereafter, readjudicate the issue of entitlement to a TDIU for the period prior to December 17, 2012.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

